Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on December 11, 2019 for the patent application 16/702,072.   


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on July 06, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Status of Claims

Claims 2 - 21 are pending in the application.
Claims 2 - 21 are added in the application.
Claims 1 is cancelled in the application without prejudice or disclaimer.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 2 – 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 2 - 21 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claims 2 and 8 as the claim that represents the claimed invention for analysis and is similar to method claim 8 and system claim 14.  Claim 2 recites the limitations of:

( A ) controlling, by at least one processor: 
( B ) receiving, over a communication network, from a first computing device, a good- until-bettered bid; 
( C ) receiving, over the communication network, from the first computing device, instructions that specify a good-until-bettered duration setting, the good-until-bettered duration setting that further specifies a good-until-bettered duration for the bid;
( D ) automatically responsive to receiving the good-until bettered bid and the instructions, activating an electronic timer to time the good-until-bettered duration; 
( E ) monitoring a timing being timed by the electronic timer; 
( F ) maintaining the good-until-bettered bid in the electronic trading system until a bid that tops the good-until-bettered bid is received, over the communication network from a second computing device, by the electronic trading system;
( G ) determining, based on the timing by the electronic timer, whether the good-until- bettered bid remains in the electronic trading system for the good-until-bettered duration; and
( H ) automatically responsive to determining that the bid that tops the good-until- bettered bid remains in the electronic trading system for the good-until-bettered duration, canceling the good-until-bettered bid.
bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 2 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 2 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 14.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “monitoring” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 2, limitation ( A ) above in Applicant’s specification para [00??], which discloses “A typical workstation 110 may include processor 111, display 112, input device 113, and memory 114, which may be interconnected. In a preferred embodiment, memory
114 includes a storage device for storing a workstation program for controlling processor 111. Memory 114 may also store user configuration files, as described below, and other data on the storage device. The workstation program may include a trading application for running a trading interface that may be displayed on display 112. Input device 113 may be used in conjunction with display 112 by users to enter good-until bettered bids/offers and to execute and monitor trades. Processor 111 may use the workstation program to receive trade information relating to the items being traded by multiple users of system 100, or other users, and display such information on display 112 or communicate such information to display 112.“.  

Also, claim 2, limitation ( B ), ( C ) and ( F ) above in Applicant’s specification para [0026]; [0031], which discloses “Server 120 may be any suitable server, processor, computer, data processing device, or combination of the same. Server 120 may be used to implement the governing logic that processes and executes orders and trades, and distributes trade and market information, including price and size information, to workstations 110. Communications network 103 preferably includes the Internet but may consist of any suitable computer network such as an intranet, a wide­ area network (WAN), a local-area network (LAN), a wire­ less network, a digital  subscriber line (DSL) network, a frame relay network, an asynchronous transfer mode (ATM) network, a virtual private network (VPN), or any combination of the same. Communications links 102 and 105 may be any communications links suitable for communicating data between workstations 110 and server 120, such as network links, dial-up links, wireless links, hard-wired links, etc.“.  

Also, claim 2, limitation ( B ), ( C ) and ( F ) above in Applicant’s specification para [0028], which discloses “A typical workstation 110 may include processor 111, display 112, input device 113, and memory 114, which may be interconnected. In a preferred embodiment, memory 114 includes a storage device for storing a workstation program for controlling processor 111. Memory 114 may also store user configuration files, as described below, and other data on the storage device. The workstation program may include a trading application for running a trading interface that may be displayed on display 112. Input device 113 may be used in conjunction with display 112 by users to enter good-until bettered bids/offers and to execute and monitor trades.“. 

Also, claim 2, limitation ( D ),  ( E ) and (G ) above in Applicant’s specification para [0018], which discloses “With respect to a bid that topped an existing bid or
an offer that cut an existing offer, the previously entered market bid or the previously entered market offer may, in some embodiments of the invention, still be topped or cut, and consequently knocked out of the trading system by a new order which may improve the market price by even less than the preferably pre-determined price increment or number of price increments, when a timer indicates that the subsequent bid that topped, or offer that cut, has been in the system for a specified, preferably pre-determined, amount of time.“.  

Also, claim 2, limitation ( D ) and ( F ) – ( H ) above in Applicant’s specification para [0030], which discloses “For example, server 120 may maintain the good ­until-bettered order in the electronic trading system until a bid or offer that is better than the good-until-bettered order by the specified amount of standard trading increments is received by the electronic trading system and/or until a bid or offer that is better than the good-until-bettered order is received by the electronic trading system and remains in the system for the good-until-bettered duration. Thereafter, the server 120 may cancel the good-until-bettered order.“.  Similar arguments apply to claims 8 and 14.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 2, 8 and 14 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 2 , 8 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 2, 8, and 14 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 3 – 7, 9 – 13 and 15 - 21 are also rejected under 35 U.S.C. 101.  Dependent claims 3 – 7, 9 – 13 and 15 - 21 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 2, 8 and 14 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3 – 6, 9 – 12, 15 and 17 - 21  clearly further define the abstract idea as stated above and claims 7, 13 and 16 further define extra-solution activities such as “wherein the new bid / offer differs from a current best bid by a predetermined plurality of increments.”  Furthermore, dependent claims 3 – 7, 9 – 13 and 15 - 21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  As a result, such limitations do not overcome the requirements as described above.   Therefore, the claims 2 – 21 are not seen to be statutory.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2 – 21 are rejected under 35 U.S.C. 103(a) as being obvious over Alan S. Fisher et al. (Pat. # US 5,835,896 - herein referred to as Fisher) in view of William A. Lupien et al. (Pat. # US 5,689,652 - herein referred to as Lupien).

Re: Claim 2, Fisher discloses a method of trading items on an electronic trading system, the method comprising: 
controlling, by at least one processor (Fisher, col. 7, lines 24 - 41 -  The present invention is preferably implemented as a computer program 248 running on a central server host computer 250, shown in FIG. 1, attached to a wide area network 275 accessible by many potential customers through remote terminals 210. A preferred network for implementing the present invention  is the Internet which is accessible by a significant percentage of the world population, although the network. m-ay also be a local area or limited area accessible network.): 
receiving, over a communication network, from a first computing device, a good- until-bettered bid (Fisher, col. 9, lines 1 - 17); (Fisher, col. 12, lines 48 - 62 - FIG. 14 illustrates the Markdown price adjustment feature whereby auction manager 26, as shown in FIG. 4, periodically adjusts 54 the sales prices or minimum bid prices, of the merchandise items according to a predetermined schedule as shown in FIG. 6. If more merchandise items are found in the merchandise database at 181, a merchandise item is selected 183 for Markdown. If a Markdown event has occurred for the item, as determined at 184, the item's price is adjusted 185 according to the schedule preset for the individual item. Alternatively, the adjustment could be relative to prices offered for the merchandise. The merchandise item is then updated 186 in the database with the new sale price or minimum bid price. The steps of FIG. 14 are then repeated for each successive merchandise item in the merchandise database.); 
receiving, over the communication network, from the first computing device, instructions that specify a good-until-bettered duration setting, the good-until-bettered duration setting that further specifies a good-until-bettered duration for the bid (Fisher, fig. 2, col. 6, lines 46 - 57 - the system may send electronic mail notifications to bidders who have been outbid by the just-placed bid. These electronic mail notification messages preferably contain the relevant merchandise information, the current high bid, the bid increment, etc., and encourage the bidder to submit a new and higher bid to outbid the current high bidder. These electronic mail notification messages allow the bidder to enter a new bid by replying to the electronic mail message and sending it back to the system.); 
automatically responsive to receiving the good-until bettered bid and the instructions, activating an electronic timer to time the good-until-bettered duration (Fisher, fig. 2, col. 6, lines 13 - 29); (Fisher, col. 9, lines 23 - 35 - The auction manager will increase the bid as necessary up to the limit amount. This feature allows the customer to get the lowest possible price without exceeding a limit preferably established when the bid is entered. If there are active proxy bids marked as unsuccessful, then the bid manager increments 69 the proxy bids by a preset bid increment. This procedure of sorting 65 marking 66 bids and incrementing 69 the proxy bids as required continues until either there are no additional proxy bids marked as unsuccessful or the proxy limits have been reached on the proxy bids. At this point, bid database 31 is updated 68 with the marked bids. This process is then repeated for each merchandise lot open at the current time for bidding by customers.); 
monitoring a timing being timed by the electronic timer (Fisher, col. 13, lines 8 - 24 -  Once a new bidder places a bid in excess of the currently high bidder's proxy bid. Once a new bidder places a bid in excess of the currently high bidder's proxy bid,  the new bid becomes the current high bid and the previous high bid becomes the second highest bid. This feature allows bidders to participate in the electronic auction without revealing to the other bidders the extent to which they are willing to increase their bids, while maintaining control of their maximum bid without closely monitoring the bidding. Participation is engaged in automatically on the bidder's behalf by the inventive system.); 
maintaining the good-until-bettered bid in the electronic trading system until a bid that tops the good-until-bettered bid is received, over the communication network from a second computing device, by the electronic trading system (Fisher, cols. 12 - 13, lines 63 - 24 -  The electronic auction system of the present invention preferably includes a "Proxy Bidding" feature that may be applied to any of the auction formats described above. FIG. 7 fully describes auction manager 26 including the Proxy Bidding feature. When Proxy Bidding is employed, a bidder places a bid for the maximum amount they are willing to pay. The electronic auction system, however, only displays the amount necessary to win the item up to the amount of the currently high proxy bids of other bidders. Typically, the currently high bids display an amount that is one bidding increment above the second highest bid or bids, although a percentage above the second highest bids may be used as well. When a new bidder places a bid that is above a currently displayed high bid, the proxy feature will, in general, cause the  currently high bid to move up to an amount higher than the new bid, up to the maximum amount of the currently high bidder's proxy bid. Once a new bidder places a bid in excess of the currently high bidder's proxy bid,  the new bid becomes the current high bid and the previous high bid becomes the second highest bid. This feature allows bidders to participate in the electronic auction without revealing to the other bidders the extent to which they are willing to increase their bids, while maintaining control of their maximum bid without closely monitoring the bidding.); 
determining, based on the timing by the electronic timer, whether the good-until- bettered bid remains in the electronic trading system for the good-until-bettered duration (Fisher, col. 11, lines 44 - 64 -  The electronic auction system also includes a "Buy Or Bid" format wherein the-electronic auction system awards merchandise to bidders who place bids at or above a posted selling price. The item remains for sale until the available quantity is purchased. Bids that are below the posted selling price are maintained in reserve by the system. If a certain sales volume is not achieved in a specified period of time, the electronic auction system automatically reduces the price by a predetermined amount or a predetermined percentage of the price and updates the merchandise catalog page accordingly. The lower price may be at or below some of the bids already in the bid database. If such bids are present, they are then converted to orders and the quantity available is reduced accordingly. Similarly, if a certain sales volume is exceeded in a specified period of time, the electronic auction system automatically increases the price by a set amount or by a set percentage of the price and updates the merchandise page accordingly. These automatic price changes allow the seller to respond quickly to market conditions while keeping the price of the merchandise as high as possible to the sellers benefit.).
However, Fisher does not expressly disclose:  
automatically responsive to determining that the bid that tops the good-until- bettered bid remains in the electronic trading system for the good-until-bettered duration, canceling the good-until-bettered bid.
In a similar field of endeavor, Lupien discloses:
automatically responsive to determining that the bid that tops the good-until- bettered bid remains in the electronic trading system for the good-until-bettered duration, canceling the good-until-bettered bid (Lupien, cols. 9, lines 30 - 50 - At step 110, the CMC 2 ranks each grid element (possible buy/ sell pair at a corresponding price and size) of each mutual satisfaction cross product in order from largest to smallest. The buy/ sell pairs are then matched in the ranked order (step 112), accumulating the price and size for the buyer and seller of each matched transaction (steps 114 and116). When the size limit for a particular satisfaction density profile is reached, all remaining lower ranked grid elements involving that profile are removed from consideration (steps 122 and 124). If all feasible (i.e., non-zero mutual satisfaction) crosses have not been done (step 118), then control returns to step 112. If all feasible crosses have been completed, then the process is temporarily suspended until the next order is entered or an existing unmatched order is canceled or modified (step 120), upon which control returns to step 108.).
Therefore, in light of the teachings of Lupien, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Fisher, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a method for operating as a batch crossing network, where orders can be linked together to receive a satisfaction density profile that is entered as a triggering event (Lupien, col. 4, lines 27 - 46).

Re: Claim 3, Fisher in view of Lupien discloses the method of claim 2, 
further comprising controlling, by the at least one processor, requiring the bid that tops the good-until-bettered bid to be different by a predetermined amount than the good-until-bettered bid before canceling the good-until-bettered bid (Lupien, fig. 4 & 8, col. 6, lines 56 – 61 - The trader can also set a Time-in-Force indicator 28 that determines for how long the order will be valid. Examples of valid Time-in-Force settings include "good until canceled", "good until end of day" and for a set period of time.); (Lupien, col. 4, lines 27 - 46). The rationale for support motivation and obviousness and reason to combine see claim 2 above.

Re: Claim 4, Fisher discloses the method of claim 2, 
further comprising controlling, by the at least one processor, receiving, over the communication network from another computing device, user instructions that specify the good-until-bettered duration setting (Fisher, (Fisher, col. 6, lines 39 - 45 - The system receives the electronic bid information and places it in the bid database. Because this new bid will, in general, be a bid for a higher amount than was last bid by another party, the system will regenerate the item's catalog page. This updated catalog page will then show the new high bid to any prospective bidders who later access that catalog page.).

Re: Claim 5, Fisher discloses the method of claim 2, 
further comprising controlling, by the at least one processor, receiving, over the communication network, instructions from the electronic trading system that specify the good-until-bettered duration setting (Fisher, col. 7, lines 8 - 23 -  The   present   invention   provides   an   electronic   auction method  and  system  for  presenting  merchandise  for  sale  at auction to customers over an electronic network, such as the Internet's  World  Wide  Web.  Potential  customers  are  presented  with  a  series  of  descriptive   merchandise   catalog pages through which they may navigate  to find items (lots) of  interest.  Upon finding  a  lot  of  interest,  customers  may click a button on screen to display a form for placing a bid click a button on screen to display a form for placing a bid on the lot. After submitting this bid, the electronic auction system records the bid and updates the lot's merchandise catalog page to show the current high bid or bids and to whom such bids are attributable. When the auction is closed, after a period of no bidding activity, at a predetermined time, or when a desired sales volume is reached, the electronic auction system notifies the winning and losing bidders by electronic mail and posts a list of the winning bidders on the closed lot's merchandise catalog page.).

Re: Claim 6, Fisher in view of Lupien discloses the method of claim 2, 
further comprising, controlling, by the at least one processor, following the canceling of the good-until-bettered bid, generating a new bid on behalf of a trading participant associated with the good-until-bettered bid (Lupien, col. 9, lines 36 - 46 - When the size limit for a particular satisfaction density profile is reached, all remaining lower ranked grid elements involving that profile are removed from consideration (steps 122 and 124). If all feasible (i.e., non-zero mutual satisfaction) crosses have not been done (step 118), then control returns to step 112. If all feasible crosses have been completed, then the process is temporarily suspended until the next order is entered or an existing unmatched order is canceled or modified (step 120), upon which control returns to step 108.).  The rationale for support motivation and obviousness and reason to combine see claim 2 above.

Re: Claim 7, Fisher in view of Lupien discloses the method of claim 6, 
wherein the new bid differs from a current best bid by a predetermined plurality of increments (Lupien, col. 9, lines 47 - 50 -  To operate the present invention as a continuous crossing network, then control should return to step 108 whenever a new order is entered or an existing order canceled or modified.).  The rationale for support motivation and obviousness and reason to combine see claim 2 above.

Re: Claim 8, Claim 8 is a method claim corresponding to method claim 2.  Therefore, claim 8 is analyzed and rejected as previously discussed with respect to claim 2.

Re: Claim 9, Claim 9 is a method claim corresponding to method claim 3.  Therefore, claim 9 is analyzed and rejected as previously discussed with respect to claim 3.

Re: Claim 10, Claim 10 is a method claim corresponding to method claim 4.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claim 4.

Re: Claim 11, Claim 11 is a method claim corresponding to method claim 5.  Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claim 5.

Re: Claim 12, Claim 12 is a method claim corresponding to method claim 6.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claim 6.

Re: Claim 13, Claim 13 is a method claim corresponding to method claim 7.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claim 7.

Re: Claim 14, Claim 14 is a system claim corresponding to method claim 2.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claim 2.

Re: Claim 15, Claim 15 is a system claim corresponding to method claim 6.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 6.

Re: Claim 16, Claim 16 is a system claim corresponding to method claim 7.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claim 7.

Re: Claim 17, Fisher discloses the system of claim 14, 
wherein the maintaining the good-until-bettered offer comprises maintaining the good-until-bettered offer until an offer having a price that is lower than that of the good-until-bettered offer by a specified amount of standard trading price increments is received, over the communication network from a given computing device, by the electronic trading system (Fisher, col. 6, lines 39 - 45 - The system receives the electronic bid information and places it in the bid database. Because this new bid will, in general, be a bid for a higher amount than was last bid by another party, the system will regenerate the item's catalog page. This updated catalog page will then show the new high bid to any prospective bidders who later access that catalog page.).

Re: Claim 18, Fisher discloses the system of claim 14, 
wherein the maintaining the good-until-bettered offer comprises maintaining the good-until-bettered offer until an offer having a price that is higher than that of the good-until-bettered offer by a specified amount of standard trading price increments is received, over the communication network from a given computing device, by the electronic trading system (Fisher, fig. 2, col. 9, lines 17 - 35 - The auction manager will increase the bid as necessary up to the limit amount. This feature allows the customer to get the lowest possible price without exceeding a limit preferably established when the bid is entered. If there are active proxy bids marked as unsuccessful, then the bid manager increments 69 the proxy bids by a preset bid increment. This procedure of sorting 65 marking 66 bids and incrementing 69 the proxy bids as required continues until either there are no additional proxy bids marked as unsuccessful or the proxy limits have been reached on the proxy bids.).

Re: Claim 19, Fisher discloses the system of claim 14, 
wherein another offer that cuts the good-until-bettered offer is received, over the communication network at the at least one processor, from a given computing device of trading participant associated with the good-until-bettered offer (Fisher, col. 12, lines 31 – 47 -  The electronic auction system also includes a "mark­ down" feature, wherein the electronic auction system of the present invention awards merchandise to buyers who place orders at the currently posted selling price. The item remains on sale until the available quantity is purchased. If a certain sales volume is not achieved in a specified period of time, the electronic auction system automatically reduces the price by a set amount or a set percentage and updates the merchandise catalog page accordingly.).

Re: Claim 20, Fisher discloses the system of claim 14, wherein: 
the good-until-bettered order is a good-until-bettered bid (Fisher, fig. 2, col. 6, lines 13 - 29); (Fisher, col. 9, lines 23 - 35 - The auction manager will increase the bid as necessary up to the limit amount. This feature allows the customer to get the lowest possible price without exceeding a limit preferably established when the bid is entered. If there are active proxy bids marked as unsuccessful, then the bid manager increments 69 the proxy bids by a preset bid increment. This procedure of sorting 65 marking 66 bids and incrementing 69 the proxy bids as required continues until either there are no additional proxy bids marked as unsuccessful or the proxy limits have been reached on the proxy bids. At this point, bid database 31 is updated 68 with the marked bids. This process is then repeated for each merchandise lot open at the current time for bidding by customers.); and 
the at least one processor is configured to control deactivating the good-until-bettered bid when a bid is entered into the electronic trading system, over the communication network, from the first computing device, at a predetermined number of trading increments higher than the good-until-bettered bid, and in which the trading increments comprise price increments (Fisher, col. 11, lines 44 – 61 -  The item remains for sale until the available quantity is purchased. Bids that are below the posted selling price are maintained in reserve by the system. If a certain sales volume is not achieved in a specified period of time, so the electronic auction system automatically reduces the price by a predetermined amount or a predetermined percentage of the price and updates the merchandise catalog page accordingly. The lower price may be at or below some of the bids already in the bid database. If such bids are present, they are then converted to orders and the quantity available is reduced accordingly. Similarly, if a certain sales volume is exceeded in a specified period of time, the electronic auction system automatically increases the price by a set amount or by a set percentage of the price and updates the merchandise page accordingly.).

Re: Claim 21, Fisher in view of Lupien discloses the system of claim 14, wherein: 
the good-until-bettered order is a good-until-bettered bid (Lupien, fig. 4 & 8, col. 6, lines 56 – 61 - The trader can also set a Time-in-Force indicator 28 that determines for how long the order will be valid. Examples of valid Time-in-Force settings include "good until canceled", "good until end of day" and for a set period of time.); (Lupien, col. 4, lines 27 - 46). The rationale for support motivation and obviousness and reason to combine see claim 14 above; and 
the at least one processor is configured to control deactivating the good-until-bettered bid when a bid is entered into the electronic trading system, over the communication network, from the first computing device, at a predetermined number of trading increments lower than the good-until-bettered bid (Fisher, col. 11, lines 44 – 61 -  The item remains for sale until the available quantity is purchased. Bids that are below the posted selling price are maintained in reserve by the system. If a certain sales volume is not achieved in a specified period of time, so the electronic auction system automatically reduces the price by a predetermined amount or a predetermined percentage of the price and updates the merchandise catalog page accordingly. The lower price may be at or below some of the bids already in the bid database. If such bids are present, they are then converted to orders and the quantity available is reduced accordingly. Similarly, if a certain sales volume is exceeded in a specified period of time, the electronic auction system automatically increases the price by a set amount or by a set percentage of the price and updates the merchandise page accordingly.).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696